The plaintiff's petition for certification to appeal from the Appellate Court, 186 Conn.App. 857, 201 A.3d 500 (2019), is granted, limited to the following issue:"Did the Appellate Court correctly construe and apply Brittell v. Department of Correction, 247 Conn. 148, 717 A.2d 1254 (1998), in holding that an action for constructive discharge in violation of public policy requires that the plaintiff allege and prove not only that the employer intended to create an intolerable work atmosphere but that the employer intended thereby to force the plaintiff to resign?"